Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 02/04/2021.
In accordance with Applicant’s amendment, claims 1, 8, 17, and 21 are amended.  Claims 4-5, 9-12, and 18-19 are cancelled.  Claims 1-3, 6-8, 13, 15-17, and 20-22 are currently pending.
Examiner’s Note:  The amendment is not compliant with 37 CFR 1.121, however the amendment has nevertheless been entered/considered.  In particular, claims 4-5, 9-12, and 18-19 each include a status identifier of “Cancelled” along with strikethrough to indicate the removed language.  However, as set forth in 37 CFR 1.121(c)(4), when a claim is cancelled, No claim text shall be presented for any claim in the claim listing with the status of “canceled.”  In future claim listings, Applicant is respectfully requested to remove the claim text corresponding to any cancelled claims in order to ensure compliance with 37 CFR 1.121.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/20/2018 and 02/11/2021 have been considered and entered into the record.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The 35 U.S.C. §101 rejection of claims 1-3, 6-8, 13, 15-17, and 20-22 is withdrawn in response to applicant’s amendment.

Response to Arguments
Applicant's amendment and supporting arguments concerning the §101 rejection of claims 1-3, 6-8, 13, 15-17, and 20-22 (Remarks at pgs. 7-10) have been considered and deemed sufficient to overcome the §101 rejection.  In particular, although the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” grouping by reciting limitations for managing personal behavior or interactions of employees, the additional elements for assigning tasks to employees based on measurements from at least one sensor, using real-time input from the at least one sensor by to determine a task has been completed, and generate a notification to a device of a store manager when the amount of time to start the task or complete the task is greater than a time threshold as recited in claim 1 (and similarly required by claim 17), and using a microphone/speaker to receive and generate voice messages and processor executed functionality for tracking a task assigned to an employee utilizing the voice messages, using the voice messages to confirm acceptance and completion of the task by the employee, transmitting a verbal task reminder to the employee through the speaker upon failure to receive a task completion voice message,  and transmitting a verbal direction for a step, receive a step completion voice message, and in response transmit a verbal direction for the next step through the speaker as recited in claim 21, are additional elements in which the sensors and voice technology do not merely involve applying a generic computer to perform the abstract idea, but apply the abstract idea in a meaningful way that automates monitoring of personnel task performance in a manner that goes beyond generally linking the idea to a particular operating environment and therefore integrate the abstract idea into a practical application.

Applicant's arguments (Remarks at pgs. 8-9) with respect to the §103 rejection of claims 1-13 and 15-22 are primarily raised in support of the new limitations added to independent claims 1/17/21, which are believed to be addressed via the new grounds of rejection set forth under §103 in the instant office action.

Objection
Claims 4-5, 9-12, and 18-29 are objected to because of the following informalities: Manner of making amendments in applications. Although Applicant canceled these claims, the text of the claims is still presented in the claim listing.  As per 37 CFR 1.121(c)(4), when claim text shall not be presented; canceling a claim, (i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.” (ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number.  Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 13, and 15-16 are rejected under 35 U.S.C. 103 as unpatentable over Vogel et al. (WO-0161552-A1, hereinafter “Vogel”) in view of Bethuy et al. (US 2016/0368753, hereinafter “Bethuy”) in view of Morris et al. (US 2006/0059049, hereinafter “Morris”) in view of Nudd (US 2012/0303404).

Claim 1:  Vogel teaches a system for monitoring personnel tasks in a store (pgs. 13-16, 19, 21, and Figs. 2A/B and 3:  system for prompting an employee to perform a task; monitoring tasks that need to be performed), the system comprising:
a plurality of sensors embedded in equipment in the store, the plurality of sensors configured to measure product or cleanliness characteristics in the store (pgs. 15-16:  e.g., computer 22 receives input signals from at least one sensor 34 [wherein “at least one sensor” encompasses a plurality of sensors] responsive to a physical parameter related to a task that should be performed; See also, pg. 18: self-cleaning oven may include a verification device that generates an authentication code upon completion of a self-cleaning cycle; toilet could generate an authentication code whenever its flow sensor indicates that the toilet was unclogged by an employee; See also, pgs. 21-22:  receiving information about frying oil that needs to be changed from a photosensor optically coupled to the frying oil used by a FRYOLATOR cooking unit; sensed signal indicates that the fry oil is dirty; prompt an employee to change the oil whenever the sensed signal indicates that the oil is dirty);
a database storing data collected from the plurality of sensors (pgs. 64-67 and Fig. 6:  e.g., Fig. 6 displays table/database of values, including completion times for storing the time at which that assigned task was completed, which represents data collected from sensors because the sensors provide signals indicating that a task has been completed, as noted at pg. 67; Similarly, pg. 65 indicates that the completion status may depend on information received from a person, sensor, or other input device, and therefore the completion data stored in the table represents completion status data collected from the sensors);
a processor in communication with the plurality of sensors and …, the processor  configured to assign a task to an employee based on a measurement from at least one sensor of the plurality of sensors when the measurement is beyond a predetermined threshold (pgs. 21-22:  receiving information from all of the POS terminals in a restaurant about the number of transactions…use this information to determine when to prompt an employee to take out the trash; prompt an employee to change the oil whenever the sensed signal indicates that the oil is dirty; computer 22 may receive a signal from a flow sensor fluidly coupled to the toilet in the men's restroom that senses the 20 flow from the toilet, and may output a prompt to an employee to unclog the toilet whenever the sensed signal indicates that the toilet has become clogged; prompt an employee to take out the trash from the trash receptacle whenever the sensed signal indicates that the receptacle is full);
wherein the processor is configured to receive an input indicating the task has been accepted by the employee (pg. 45:  push a switch on his POS terminal indicating his preferred task; employee could also select multiple tasks; prompts may be output to multiple employees with instructions for each employee to operate an input device to select a preferred task.  As each employee makes a selection, computer 22 could output an updated prompt to the remaining employees which deletes any choice already selected by another employee), to track an amount of time taken to start the task (pg. 55:  how long it took for an employee to respond to the prompt to perform the task), to receive a real-time input from the at least one sensor by way of the measurement returning to within the predetermined threshold indicating the task has been completed by the assigned employee (pgs. 18, 48-49, and 53:  e.g., toilet could generate an authentication code whenever its flow sensor indicates that the toilet was unclogged by an employee [wherein the input from the flow sensor and corresponding authentication code represent real-time input from the at least one sensor by way of the measurement returning to within the predetermined threshold indicating the task has been completed by the assigned employee]; verifying that a task that at least one employee has been assigned to perform was, in fact performed…the verification may be automatically performed by compute 22 using information received from an input device operated by…a POS terminal, a sensor itself; An indication that a task may have been performed may be output in response to information received by computer 22 from any of a variety of sources. In 10 one embodiment, the indication is output in response to a signal generated by an input device operated by an employee after performing a task), to track an amount of time used to complete the task (pg. 46:  if the estimated duration for the task of taking out trash from the kitchen is three minutes, and the employee has taken ten minutes…, computer system 20 may output a prompt to the employee; See also, Fig. 6:  Prompt Time, Completion Time).

Vogel does not explicitly teach:
when the at least one sensor is associated with a food or beverage product, generate a display of an offer to a customer in the store for the food or beverage product based on the measurement;
wherein the processor is configured to generate a map that indicates a location within the store related to the task or sensor; and
to generate a notification to a device used by a store manager when the amount of time to start the task or to complete the task is greater than a time threshold.

Bethuy teaches:
when the at least one sensor is associated with a food or beverage product, generate a display of an offer to a customer in the store for the food or beverage product based on the measurement (paragraphs 6, 73, 81, and 94:  the machine may locate a customer based on a global positioning system (GPS) or a proximity sensor and sign the customer in via a mobile device application; user may also be presented with a display screen, as shown in FIG. 9, that presents various information to the user. This information may include advertisements which are presented to the user. These advertisements may be generic and/or targeted to the specific user. The display screen may also present social media interaction options. For example, users may choose to share their drink with their friends as their Facebook.RTM. status; near field radio frequency identification (RFID) reader 123 may effectuate the recognition of a known customer and enable the invention to respond to that customer in a personalized manner. For example, a customer approaches the machine and presents an RFID tag to the reader 123 which accepts an identification number from the customer's tag and transmits the information to a program which retrieves and utilizes information associated with the customer's identification number. The RFID tag may be a proximity card, a passive RFID tag, an active RFID tag, a Near Field Communications device, or any other RFID technology and/or frequency communication device suitable for effectuating the recognition of a known customer and enable the invention to respond to that customer in a personalized manner; present advertisements to one or more users within a given proximity may also be incorporated. The advertisements may be tailored to a specific user and/or intended for a general audience).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel with the teachings of Bethuy because since the references are analogous because both references are directed to computer-implemented features for using sensors and automation for managing operations in a retail establishment, and because Bethuy’s feature for using a sensor measurement associated with a food or beverage product pursuant to generating a display of an offer to a customer, as claimed, would provide improved customer service by providing a personalized experience for a customer to effectuate a purchase of a product (Bethuy at paragraph 73); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Vogel and Bethuy do not explicitly teach:
wherein the processor is configured to generate a map that indicates a location within the store related to the task or sensor;
to generate a notification to a device used by a store manager when the amount of time to start the task or to complete the task is greater than a time threshold.

Morris teaches:
wherein the processor is configured to generate a map that indicates a location within the store related to the task or sensor (paragraphs 7-8, 30, 36,  and Figs. 1-4:  e.g., map is displayed…that shows a store layout and the path, which begins at a starting point and leads to at least one item associated with the task; map displays a portion of the path that starts from a starting point (current location) and ends at the location of one specific item on the list; transmits a signal to one of several RFID sensors 26 installed on each aisle 60 when the shopping cart 22 is within a certain range of the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Bethuy with Morris since the references are analogous because the references are directed to computer-implemented features for managing operations within a retail establishment, and because Morris’s feature for generating a map indicating a location related to a task or sensor would have benefitted Vogel’s task management system in a retail establishment by providing a visual aid to help an employee better understand the location of their task assignment, or provide a path of travel to efficiently reach the task location; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Vogel, Bethuy, and Morris do not explicitly teach:
to generate a notification to a device used by a store manager when the amount of time to start the task or to complete the task is greater than a time threshold.

Nudd teaches:
to generate a notification to a device used by a store manager when the amount of time to start the task or to complete the task is greater than a time threshold (paragraph 132:  Alerts may include warnings or alerts provided to supervisors or concerned parties if a task or SCA is not started or completed within a proscribed time period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Bethuy/Morris with Nudd because the references are analogous since they are directed to features for assigning and monitoring the performance of tasks, which is reasonably pertinent to Applicant’s field of endeavor (monitoring employee performance of tasks), and because incorporating Nudd’s feature for notifying a manager if a task has not been completed within a time threshold would represent a compatible and beneficial extension of Vogel’s features for tracking time information related to task performance and notification features for keeping a manger informed of task performance, which would provide the benefit of enabling a manager to determine a reason why a task has not been completed, to reassign an overdue task due to employee unavailability, or to discuss performance expectations with an employee with respect to the employee’s delay in completing an assigned task; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2:  Vogel further teaches wherein the processor is configured to assign the task to the employee based on an employee type that is approved for the task (pgs. 25, 28, and claim 76:  e.g., take into account the availability of an employee qualified to perform the task, the availability of multiple employees if multiple employees are needed to perform the task, and/or the availability of particular equipment if that equipment is needed to perform the task. For example, if Ron, Jenny and Doug are the only employees qualified to perform the task of changing the frying oil, and this task 15 must be performed by two employees, then computer 22 will determine that the task of changing the frying oil can only be performed at a time when at least two of Ron, Jenny and Doug are available).

Claim 3:  Vogel further teaches wherein the processor is configured to verify completion of the task based on the at least one sensor (pgs. 18, 48, and 53:  e.g., computer 22 receives an authentication code which indicates that a task has been performed; toilet could generate an authentication code whenever its flow sensor indicates that the toilet was unclogged by an employee; verifying that a task that at least one employee has been assigned to perform was, in fact performed…the verification may be automatically performed by compute 22 using information received from an input device operated by…a POS terminal, a sensor itself).

Claim 6:  Vogel further teaches wherein the processor is configured to acquire a quality feedback related to the task based on the sensor (pg. 46:  e.g., if the estimated duration for the task of taking out trash from the kitchen is three minutes, and the employee has taken ten minutes…, computer system 20 may output a prompt to the employee;  See also, pgs. 53-55:  signals indicating that the frying oil is only partially clean may indicate that the employee did the task poorly; benefits can be provided to an employee for performing a task…may depend on how well a task was performed).

Claim 7:  Vogel further teaches wherein the processor is configured to acquire a quality feedback related to the task based on consumer satisfaction report (pg. 53:  customer could operate customer input device 36 to indicate if a task was performed, and/or to indicate customer satisfaction; A transaction log of a POS terminal could also be used as a measurement of customer satisfaction).

Claim 8:  Vogel further teaches wherein the processor is configured to generate a notification to a device used by a store manager if the quality feedback is below a quality threshold level (pg. 11:  “output device” is a device for presenting information to a person such as an employee, manager, or customer; pg. 15:  Computer…transmits output signals to at least one output device 28 to provide output indications to that manager; pgs. 52-53: process signals from the photosensor to determine whether the employee waited enough time to drain all of the oil…e.g., signals indicating that the frying oil is only partially clean may indicate that the employee did the task poorly; See also, pg. 71:  providing an indication to a manager that the employee did not perform the task; See also, pgs. 16-17:  communicate a message to the employee’s manager, to provide information about another employee’s performance of a task; manager…can receive information relating to…the performance or activity level of each employee,...etc.).

Claim 13:  Vogel further teaches wherein the processor is configured to generate a rating for the employee based on the amount of time (pg. 55:  e.g., benefits can be provided to an employee for performing a task, including money, points earned toward prizes or promotions, products, services, job responsibilities, time off from work, recognition, etc. Whether a benefit is provided, or how much of a benefit is provided, may depend on how well a task was performed…how long it took to perform a task).

Claim 15:  Vogel does not explicitly teach the limitation of claim 15.
However, Morris further teaches wherein the map includes a picture of the store where the task is to be performed (paragraphs 7-8, 17, 30, 36-37, 42,  and Figs. 1-4:  describing/displaying a picture, image, etc. of a store where task is to be performed, such as the overhead picture exemplified in Fig. 4 showing the store; e.g., graphically depicts the store layout 401 and the path…path 402 can be described by text and images, or displayed using 3-dimensional perspective motion animation; map is displayed…that shows a store layout and the path, which begins at a starting point and leads to at least one item associated with the task; map displays a portion of the path that starts from a starting point (current location) and ends at the location of one specific item on the list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Vogel/Bethuy/Morris/Nudd, Morris’s map including a picture of a store where a task is to be performed, in the manner claimed, in order to provide a visual aid to help an employee better understand the store location of their task assignment; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16:  Vogel further teaches wherein the processor is configured to generate a list of instructions for performing the task (pgs. 46 and 57:  e.g., additional instructions for performing a task may be output to an employee as part of a prompt, or in addition to a prompt). 

Claims 17, 20, and 22 are rejected under 35 U.S.C. 103 as unpatentable over Vogel et al. (WO-0161552-A1, hereinafter “Vogel”) in view of Bethuy et al. (US 2016/0368753, hereinafter “Bethuy”) in view of Wright et al. (US 2013/0018686, hereinafter “Wright”).

Claim 17:  Vogel teaches a system for monitoring tasks in a store (pgs. 13-16, 19, 21, and Figs. 2A/B and 3:  system for prompting an employee to perform a task; monitoring tasks that need to be performed; prompting an employee…in a retail establishment), the system comprising:
a database storing data related to products or cleanliness in the store received from a plurality of sensors in equipment in the store (pgs. 18-19, 21-22, 26, 40-41, 50-51, 56-57, 66-67, and Figs. 3-4:  e.g., various databases are employed for storing information about tasks to be performed…for storing information about tasks that have already been assigned; storing a description of the task, an estimated duration…a condition field 86 for storing one or more conditions…and a priority field 88 for storing a priority associated with that task; task identifier…with a task described as “take out trash from kitchen”…which has an estimated duration; priorities associated with cleaning the bathrooms or washing the windows; computer 22 receives input signals from at least one sensor 34 [wherein “at least one sensor” encompasses a plurality of sensors] responsive to a physical parameter related to a task that should be performed; self-cleaning oven may include a verification device that generates an authentication code upon completion of a self-cleaning cycle; toilet could generate an authentication code whenever its flow sensor indicates that the toilet was unclogged by an employee; receiving information about frying oil that needs to be changed from a photosensor optically coupled to the frying oil used by a FRYOLATOR cooking unit; sensed signal indicates that the fry oil is dirty; prompt an employee to change the oil whenever the sensed signal indicates that the oil is dirty; see also, pgs. 64-67 and Fig. 6:  e.g., Fig. 6 displays table/database of values, including completion times for storing the time at which that assigned task was completed, which represents data collected from sensors because the sensors provide signals indicating that a task has been completed, as noted at pg. 67; Similarly, pg. 65 indicates that the completion status may depend on information received from a person, sensor, or other input device, and therefore the completion data stored in the table represents completion status data collected from the sensors);
a processor in communication with the database (pgs. 14, 50, 52, 56-57, and Fig. 3:  may be implemented in any of various computer systems…may include a processor; computer 22 stores information about each task that has been assigned in an assigned task database) and configured to:
generate a task automatically based on data stored in the database and data retrieved from a sensor of the plurality of sensor in the store when the retrieved data is beyond a predetermined threshold for product characteristics or cleanliness characteristics associated with the sensor (pgs. 15-17, 21-24, 28-29, 58, and Fig. 4:  e.g., schedule may specify that a task should occur periodically, or that a task should occur at one or more specific times; condition stored in field 86…condition may include performing a task according to a schedule, such as performing the task periodically; Other conditions including performing a task based on an amount of time that has lapsed since the task was last performed; In some embodiments, computer 22 also receives input signals from at least one sensor 34 responsive to a physical parameter related to a task that should be performed or has been performed; computer 22 may select a task to be performed based upon a skill, responsibility, preference or other parameter associated with at least one other employee; computer 22 may determine information about a task to be performed…based upon a current parameter and/or using historical information…historical information stored during the last five years; receiving information from all of the POS terminals in a restaurant about the number of transactions…use this information to determine when to prompt an employee to take out the trash; prompt an employee to change the oil whenever the sensed signal indicates that the oil is dirty; computer 22 may receive a signal from a flow sensor fluidly coupled to the toilet in the men's restroom that senses the 20 flow from the toilet, and may output a prompt to an employee to unclog the toilet whenever the sensed signal indicates that the toilet has become clogged; prompt an employee to take out the trash from the trash receptacle whenever the sensed signal indicates that the receptacle is full);
assign the task to an employee based on the data (pgs. 15-17, 21-25, 49-51, 58, and Fig. 4:  e.g., schedule may specify that a task should occur periodically, or that a task should occur at one or more specific times; condition stored in field 86…condition may include performing a task according to a schedule, such as performing the task periodically; Other conditions including performing a task based on an amount of time that has lapsed since the task was last performed; cashier may receive a prompt to perform the task of taking out the trash; prompt is output to the employee to perform the task; the assigned task database may store information such as the employee who was assigned the task…and the time when the task is or was expected to have been completed); and
determine that the task has been completed by determining that real-time data from the sensor is not beyond the predetermined threshold (pgs. 50-51, 53-54, 56, 64-65, and Fig. 6:  database may store information such as…the time when the task is or was expected to have been completed; authentication code may be generated by verification device 38 in response to a task being completed; wherein Fig. 6 displays fields that include Completion Time and Completion Verification; see also, pgs. 18, 48-49, and 53:  e.g., toilet could generate an authentication code whenever its flow sensor indicates that the toilet was unclogged by an employee [wherein the input from the flow sensor and corresponding authentication code represent real-time data from the sensor is not beyond the predetermined threshold]; verifying that a task that at least one employee has been assigned to perform was, in fact performed…the verification may be automatically performed by compute 22 using information received from an input device operated by…a POS terminal, a sensor itself; An indication that a task may have been performed may be output in response to information received by computer 22 from any of a variety of sources. In 10 one embodiment, the indication is output in response to a signal generated by an input device operated by an employee after performing a task);
obtain feedback on the completed task from a store manager or a customer from remote devices in communication with the system (pgs. 52-53 and Fig. 2A:  e.g., customer could operate input device 36 to indicate if a task was performed, and/or to indicate customer satisfaction).

Vogel does not explicitly teach:
wherein the processor is configured to generate a map that indicates a location within the store related to the task or sensor;
determine a rating for the employee on the completed task based on the feedback from the store manager or the customer; and
determine a satisfaction score for the employee based on a plurality of ratings.

Morris teaches:
wherein the processor is configured to generate a map that indicates a location within the store related to the task or sensor (paragraphs 7-8, 30, 36,  and Figs. 1-4:  e.g., map is displayed…that shows a store layout and the path, which begins at a starting point and leads to at least one item associated with the task; map displays a portion of the path that starts from a starting point (current location) and ends at the location of one specific item on the list; transmits a signal to one of several RFID sensors 26 installed on each aisle 60 when the shopping cart 22 is within a certain range of the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel with Morris since the references are analogous because both references are directed to computer-implemented features for managing operations within a retail establishment, and because Morris’s feature for generating a map indicating a location related to a task or sensor would have benefitted Vogel’s task management system in a retail establishment by providing a visual aid to help an employee better understand the location of their task assignment, or provide a path of travel to efficiently reach the task location; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Vogel and Morris do not explicitly teach:
determine a rating for the employee on the completed task based on the feedback from the store manager or the customer; and
determine a satisfaction score for the employee based on a plurality of ratings.

Wright teaches:
determine a rating for the employee on the completed task based on the feedback from the store manager or the customer (paragraph 26:  employee Y, who is a customer service representative, received a 92% customer service feedback score based on surveys ranking various aspects of employee Y's performance during service calls. The results of the surveys are verifiable (e.g., if customer A ranked employee Y as a "3" then regardless of who reports the survey results, the ranking remains a "3")); and
determine a satisfaction score for the employee based on a plurality of ratings (paragraph 26:  employee Y, who is a customer service representative, received a 92% customer service feedback score based on surveys ranking various aspects of employee Y's performance during service calls. The results of the surveys are verifiable (e.g., if customer A ranked employee Y as a "3" then regardless of who reports the survey results, the ranking remains a "3")).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Morris with Wright since the references are analogous because the references are directed to computer-implemented features for managing and evaluating employee work activities, and because Wright’s features for determining a satisfaction score for an employee based on ratings determined from feedback of customers, in the manner claimed, would serve the motivation in the art to improve customer service and employee performance; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20:  Vogel further teaches wherein the task is generated based on a time interval or a prescheduled time (pgs. 15-17, 21-24, 58, and Fig. 4:  e.g., schedule may specify that a task should occur periodically, or that a task should occur at one or more specific times; condition stored in field 86…condition may include performing a task according to a schedule, such as performing the task periodically; Other conditions including performing a task based on an amount of time that has lapsed since the task was last performed). 

Claim 22:  Vogel does not explicitly teach the limitation of claim 22.
However, Morris further teaches wherein the map includes a picture of the store where the task is to be performed (paragraphs 7-8, 17, 30, 36-37, 42,  and Figs. 1-4:  describing/displaying a picture, image, etc. of a store where task is to be performed, such as the overhead picture exemplified in Fig. 4 showing the store; e.g., graphically depicts the store layout 401 and the path…path 402 can be described by text and images, or displayed using 3-dimensional perspective motion animation; map is displayed…that shows a store layout and the path, which begins at a starting point and leads to at least one item associated with the task; map displays a portion of the path that starts from a starting point (current location) and ends at the location of one specific item on the list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Vogel/Morris/Wright, Morris’s map including a picture of a store where a task is to be performed, in the manner claimed, in order to provide a visual aid to help an employee better understand the store location of their task assignment; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is rejected under 35 U.S.C. 103 as unpatentable over Vogel et al. (WO-0161552-A1, hereinafter “Vogel”) in view of Morris et al. (US 2006/0059049, hereinafter “Morris”) in view of Tanaka et al. (US 2017/0061212, hereinafter “Tanaka”) in view of Nadumane et al. (US 2017/0053441, hereinafter “Nadumane”).

Claim 21:  Vogel teaches a system for monitoring personnel tasks in a store (pgs. 13-16, 19, 21, and Figs. 2A/B and 3:  system for prompting an employee to perform a task; monitoring tasks that need to be performed; prompting an employee…in a retail establishment), the system comprising:
a microphone configured to receive voice messages or a speaker configured to generate voice messages (pgs. 15, 19, and 54:  input device….can include a microphone; output device…may also include…an audio speaker, headphones, an earphone; microphone to convert the employee’s voice into electrical signals and earphones for providing sound to the employee; voice recognition system is used to verify that the employee spoke the required word(s)); and
a processor in communication with the microphone or speaker and configured to track a task assigned to an employee utilizing the voice messages (pgs. 15-17, 19, 21-23, 45, and 54:  an employee speaks a word or words, or makes a sound, to indicate that a task has been performed.  This word or words is used by the computer system 20 to verify performance of the task…voice recognition system is used to verify that the employee spoke the required word(s)), to confirm the task is accepted by the employee upon receipt of a task acceptance voice message (pg. 45:  push a switch on his POS terminal indicating his preferred task; employee could also select multiple tasks; prompts may be output to multiple employees with instructions for each employee to operate an input device to select a preferred task [wherein the input of task acceptance from the employee may take the form of a voice message input, such as from a microphone, as provided at pg. 15, line 18 and pg. 19, line 10].  As each employee makes a selection, computer 22 could output an updated prompt to the remaining employees which deletes any choice already selected by another employee), to confirm the task is completed by the employee upon receipt of a task completion voice message (pgs. 18, 48-49, 53-54, and Fig. 6:  e.g., employee speaks a word or words, or makes a sound, to indicate that a task has been performed. This word or words is used by computer system 20 to verify the performance of the task. In this embodiment, a voice 10 recognition system is used to verify that the employee spoke the required word; verifying that a task that at least one employee has been assigned to perform was, in fact performed…the verification may be automatically performed by compute 22 using information received from an input device operated by…a POS terminal, a sensor itself; An indication that a task may have been performed may be output in response to information received by computer 22 from any of a variety of sources. In 10 one embodiment, the indication is output in response to a signal generated by an input device operated by an employee after performing a task), and upon failure to receive a task completion voice message within a predetermined time then to transmit a verbal message task reminder through the speaker to the employee (pgs. 24 and 54: For example, if a prompt was output to Ron to take out the trash from the dining room (which was estimated to take 10 minutes) at 10:00 am but this 20 task has not been performed by 10:30 am, computer 22 could output a reminder to Ron to take out the trash; If the task is not performed immediately, one or more reminders may also be output [wherein the task completion message may take the form of a completion voice message, as noted at pg. 54, lines 7-10]; see also, pg. 54: For any task which has not been performed, computer 22 may then send 15 out a reminder to the employee originally assigned to the task to perform the task, or may output a prompt to a second employee to perform the task (in which case computer 22 may also send an indication to the first employee that he or she is no longer assigned to perform the task); and wherein the Examiner notes that a message/prompt to an employee may be provided via an audio prompt issued by the computer through the employee’s earphone walkie-talkie, i.e., through the speaker, see pg. 46, lines 7-9);
wherein the task includes multiple steps (pg. 44:  describing a feature for providing a prompt that may describe multiple tasks to be performed, which may be related to each other, such as a task for throwing out the trash, which is comprised of multiple steps, including throwing out the trash from the kitchen and throwing out the trash from the dining room).

Vogel does not explicitly teach:
wherein the processor is configured to generate a map that indicates a location within the store related to the task or sensor, to receive voice messages from the assigned employee and use voice recognition to confirm the identity of the assigned employee;
the processor is further configured to transmit a verbal direction for one step of the multiple steps through the speaker, to receive a step completion voice message, and in response transmit a verbal direction for the next step of the multiple steps through the speaker.

Morris teaches:
wherein the processor is configured to generate a map that indicates a location within the store related to the task or sensor (paragraphs 7-8, 30, 36,  and Figs. 1-4:  e.g., map is displayed…that shows a store layout and the path, which begins at a starting point and leads to at least one item associated with the task; map displays a portion of the path that starts from a starting point (current location) and ends at the location of one specific item on the list; transmits a signal to one of several RFID sensors 26 installed on each aisle 60 when the shopping cart 22 is within a certain range of the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel with Morris since the references are analogous because both references are directed to computer-implemented features for managing operations within a retail establishment, and because Morris’s feature for generating a map indicating a location related to a task or sensor would have benefitted Vogel’s task management system in a retail establishment by providing a visual aid to help an employee better understand the location of their task assignment, or provide a path of travel to efficiently reach the task location; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Vogel and Morris do not explicitly teach:
to receive voice messages from the assigned employee and use voice recognition to confirm the identity of the assigned employee;
the processor is further configured to transmit a verbal direction for one step of the multiple steps through the speaker, to receive a step completion voice message, and in response transmit a verbal direction for the next step of the multiple steps through the speaker.

Tanaka teaches:
to receive voice messages from the assigned employee and use voice recognition to confirm the identity of the assigned employee (paragraph 79:  microphone 148 is connected to the microphone jack 56 and configured to collect user's voices or environmental sounds. By recognizing user's voices or analyzing environmental sounds, it is possible to detect movements of the user and thereby identify the user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Morris with Tanaka since the references are analogous because the references are directed to computer-implemented features for using sensors to assist with automating/tracking tasks, work, or the like, and because Tanaka’s feature for employing voice recognition to identify an employee would have benefitted Vogel’s task management system in a retail establishment by providing an automated technique for identifying employees via recognition of their voices at specific locations via their voice signature, or to track movement of employees throughout a work area based thereon; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Vogel, Morris, and Tanaka do not explicitly teach:
the processor is further configured to transmit a verbal direction for one step of the multiple steps through the speaker, to receive a step completion voice message, and in response transmit a verbal direction for the next step of the multiple steps through the speaker.
Nadumane teaches:
the processor is further configured to transmit a verbal direction for one step of the multiple steps through the speaker, to receive a step completion voice message, and in response transmit a verbal direction for the next step of the multiple steps through the speaker (paragraph 34:  The sequences of operations and steps may be displayed in the screen and also played in a speaker or head phone as a voice output so that it can be easy for an installer to understand directions…During each step, a client may accept a voice input for moving to next step. For instance, "Next to next Step", "Skip this Step", "Go to Previous Step", and so on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vogel/Morris/Tanaka with Nadumane since the references are analogous because the references are directed to computer-implemented features for automating/tracking human performance of tasks, work, or the like, and because Nadumane’s features for transmitting verbal directions and receiving step completion voice messages would have benefitted Vogel’s task management system in a retail establishment by providing a hands-free voice/speaker enabled interaction with computing devices to aid with performance of performance of the tasks, without the need to read, type, or otherwise manually obtain directions or signify completion, thus providing a safer and more convenient means for assisting employees; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boyette (US Patent Number 5,097,328):  discloses features for sensing events from a remote location, including monitoring worker tasks using sensors.
German et al. (US 2016/0132532):  discloses a feature that enables a technician to complete a work order while signifying completion via voice commands to interact with intelligent eyeglasses (see, e.g., paragraph 73: In some embodiments, as the technician completes each step in an electronic work order he may use a voice command such as "STEP COMPLETED" to notify the intelligent eyeglasses 200 that the step has been completed. The intelligent eyeglasses 200 may receive these voice commands via the microphone 250, where the voice command is processed by the processor).
Balzer (US 2014/0201022):  discloses a vehicle and damage processing system, including features for providing visual and audio instructions to guide a user in executing individual steps of a procedure, and receiving voice commands from the user upon completion of step in order to proceed to the next step (paragraphs 69-73:  e.g., The software guides the user with visual and audio instructions to execute the individual steps of the procedure; When the nut is removed, the user requests the software to proceed by speaking an instruction (e.g. "Next step"). [0073] d. The AI of the software verifies that the nut was removed and proceeds to the next step).
Chait (US 2014/0222521):  discloses intelligent management and compliance verification in a distributed workflow environment, including remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks (at least paragraphs 58 and 131).
Connoly et al. (US 2014/0330605):  discloses a system/method for monitoring and scheduling a workforce, including utilizing sensors to monitor progress of tasks (at least paragraph 103).
Watson et al. (US 2015/0123787):  discloses a centrally managed worker monitoring system/method, including features for using a periodic sensor data stream to monitor tasks (at least paragraphs 146 and 150).
Todeschini et al. (US 2017/0108838):  discloses a feature for providing a map that indicates a location of a sensor within a store (at least Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/02/2021